 1                                                                JS-6
 2
 3
 4
 5                       UNITED STATES DISTRICT COURT
 6                      CENTRAL DISTRICT OF CALIFORNIA
 7
 8 APPETIZE TECHNOLOGIES, INC.,                 Case No.: CV 18-9196-DMG (GJSx)

 9          Plaintiff,                          ORDER GRANTING DISMISSAL
                                                [8]
10        vs.

11 FRAMEWORK SCIENCE S DE RL
   DE CV.
12
          Defendant.
13
14
15        Plaintiff Appetize Technologies, Inc. and Defendant Framework Science S de
16 RL de CV. have announced to the Court that they have settled their respective
17 claims and counterclaims for relief asserted in this action under a confidential
18 agreement, requesting that the case be dismissed with prejudice. The Court, having
19 considered this request, GRANTS the request.
20        IT IS THEREFORE ORDERED that all claims and counterclaims asserted in
21 the above-captioned action are hereby dismissed with prejudice, with the Court
22 retaining jurisdiction to enforce the terms of the Agreement; and
23        IT IS FURTHER ORDERED that all attorneys' fees, costs of court and
24 expenses shall be borne by each party incurring the same.
25 IT IS SO ORDERED.
26 DATED: December 17, 2018                ________________________________
                                           DOLLY M. GEE
27
                                           UNITED STATES DISTRICT JUDGE
28
